                      Case 1:20-cv-05207-MKV Document 14 Filed 11/25/20 Page 1 of 1

                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
                                                                              DOC #:
                                                                              DATE FILED: 11/25/2020


JAMES E. JOHNSON                             THE CITY OF NEW YORK                                     MARTIN BOWE
Corporation Counsel                                                                                    Senior Counsel
                                            LAW DEPARTMENT                                        Tel: (212) 356-0894
                                                100 CHURCH STREET                                Cell: (646) 498-7178
                                                NEW YORK, NY 10007

                                                             November 24, 2020
        VIA ECF
        Hon. Mary Kay Vyskocil
        Daniel Patrick Moynihan
        United States Courthouse
                                                                         11/25/2020
        500 Pearl St.
        New York, NY 10007-1312

                          Re:   M.S.-H., et al. v. N.Y.C. Dep’t of Educ., 20-cv-5207 (MKV)(SN)

        Dear Judge Vyskocil:

                I am Assistant Corporation Counsel in the office of Corporation Counsel James E.
        Johnson, supervisory attorney for Defendant in the above-referenced action wherein Plaintiff
        seeks solely attorneys’ fees, costs and expenses for legal work on an administrative hearing
        under the Individuals with Disabilities Education Act, 20 U.S.C. §1400, et seq. (“IDEA”), as
        well as for this action.

                I write on behalf of all parties to respectfully request that the Court adjourn the
        conference scheduled for December 1, 2020, sine die. This is the first such request. The parties
        propose that a status letter be due no later than December 18, 2020, either (1) advising the Court
        that the matter is fully resolved, or (2) requesting referral to Judge Netburn for assistance with
        settlement if the parties believe that would not waste the Court’s time, and to propose a briefing
        schedule in the event settlement is not achieved.

                We note that Defendant has resolved dozens of IDEA fees-only actions with the Dayan
        Firm over the past several years, and under my supervision. The parties anticipate that this case
        will take that same course.

                Accordingly, Defendant respectfully requests that the Dec. 1 conference be adjourned
        sine die, and that a joint status letter be due no later than Dec. 18, 2020.

                 Thank you for considering these requests.
                                                             Respectfully submitted,
                                                                    /s/
                                                             Martin Bowe
                                                             Senior Counsel
        cc:      Adam Dayan, Esq (via ECF)
